 R & R PLASTER & DRYWALL CO. 87R & R Plaster & Drywall Co., Inc. and Central Penn-sylvania Regional Council of Carpenters, Local 287 a/w United Brotherhood of Carpenters and Joiners of America, AFLŒCIO.  Cases 6ŒCAŒ30309 and 6ŒCAŒ30323 November 23, 1999 ORDER DENYING MOTION BY MEMBERS FOX, LIEBMAN, AND HURTGEN On May 13, 1999, the Regional Director for Region 6 issued an order consolidating cases, consolidated com-plaint, and notice of hearing in this proceeding (com-plaint) alleging that the Respondent committed unfair labor practices in violation of Section 8(a)(1) of the Act.  The Respondent filed an answer, denying the allegations of the complaint. Thereafter, the Respondent filed a motion to dismiss the consolidated complaint and a supporting brief.  The General Counsel filed an opposition to the Respondent™s motion. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Having carefully considered the allegations of the complaint, the denials in the Respondent™s answer, and the assertions made by the General Counsel and the Re-spondent in their submissions, we find that there exist genuine issues of material fact that would best be re-solved after an evidentiary hearing before an administra-tive law judge.  Accordingly, we deny the Respondent™s motion to dismiss the complaint.1 Member Hurtgen agrees with our denial of the Re-spondent™s motion to dismiss paragraphs 7 and 8 of the complaint.2  Member Hurtgen, however, argues that part of paragraph 9 of the complaint should be dismissed.  For the reasons set forth below, we disagree. Paragraph 9 of the complaint alleges that ﬁ[a]bout January 27, 1999, the Respondent, by its agent, by letter, threatened the arrest of union organizers for entering onto property the Respondent does not control.ﬂ  The letter in question was written by the Respondent™s coun-sel and addressed to the Union.  The letter stated as fol-lows:                                                                                                                      1 To the extent that the Respondent seeks dismissal of the complaint because of alleged bias by the Regional Director, the motion is denied as lacking in merit. 2 These paragraphs contain the following allegations: 7. About August 31, 1998, Respondent, by [Foreman] Myers, at Respondent™s Hanover [Pennsylvania] jobsite, instructed em-ployees that they should return to work following their lunch break by a specific alternative route in order that said employees would avoid contact with representatives of the Union who were present in the area of the customary route by which employees re-turned to work. 8. About September 1, 1998, Respondent, by Myers, in a   parking lot of Hanover Hospital, in Hanover, Pennsylvania, told an employee that said employee would not be considered for fu-ture employment with Respondent because said employee had as-sociated with representatives of the Union.  This office represents [the Respondent] which has construction sites in and around the Harrisburg area. We are advised that your representative . . . has been going upon the job sites of [the Respondent].  This is to advise you that our client and the general contractor with whom it is working regard your op-erators on their job sites as trespassers.  Accordingly, this is to refrain [sic] you from further trespassing upon the job sites of [the Respondent]. Further trespassing will result in the arrest of your personnel.  The relevant legal principles are well established.  In Indio Grocery Outlet, 323 NLRB 1138, 1141 (1997), the Board reaffirmed that:  [I]n cases in which the exercise of Section 7 rights by nonemployee union representatives is assertedly in conflict with a respondent™s private property rights, there is a threshold burden on the respondent to estab-lish that it had, at the time it expelled the union repre-sentatives, an interest which entitled it to exclude indi-viduals from the property.  [Emphasis in original.]  To determine the property interest, the Board explained in Indio Grocery that ﬁwe look to the law that created and de-fined the Respondent™s property interest, which is state, rather than Federal law.ﬂ  Id.  Doing so, the Board found that under the law of the state where the respondent™s store was located the respondent did not have a right to exclude union agents from the walkway in front of its store and from its parking lot.  Accordingly, the Board found that the re-spondent violated Section 8(a)(1) by threatening to have the union agents arrested if they did not cease engaging in Sec-tion 7 activities on the walkway and parking lot.   The Board™s Indio Grocery decision was recently en-forced by the Ninth Circuit.  NLRB v. Indio Grocery Out-let, 187 F.3d 1080 (1999).  The court specifically upheld  [T]he Board™s rule, that in cases in which the exercise of Section 7 rights by nonemployee union representa-tives is assertedly in conflict with a respondent™s pri-vate property rights, the respondent bears a threshold burden to establish that it had, at the time it expelled the union representatives, an interest which entitled it to exclude individuals from the property.  [187 F.3d at 1095.]3  3 Our dissenting colleague claims that ﬁthe General Counsel™s com-plaintﬂ determines the allocation of the burden of proof on the question of whether the Respondent possessed a sufficient property interest to exclude the union representatives.  He cites no authority for this seem-ingly novel proposition, and we know of none.  We adhere to the Board and court precedent cited above.  330 NLRB No. 22  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 88Citing 
Indio Grocery
, the Respondent argues that it did 
not violate Section 8(a)(1) by threatening to have non-
employee union organizers arrested for trespassing be-
cause, under Pennsylvania law, it had a property interest 
in its jobsites which entitled it to exclude individuals 
from the property.  Relying particularly on 
Hader v. 
Coplay
 Cement Mfg. Co.,
 410 Pa. 139, 189 A.2d 271 
(1963), the Respondent contends that Pennsylvania law 
vests control over the worksite with the subcontractor, 
not the owner of the property, and that ﬁ[t]his control 
must include the ability to exclude nonemployees from 
the subcontractor™s work area.ﬂ  Contrary to our dissent-
ing colleague, we find that 
Hader
 does not require dis-
missal of any part of paragraph 9 of the complaint.  
Hader
 involved a negligence suit brought by an em-
ployee of a company that had contracted to perform cer-
tain services for the owner of
 the land (the defendant).  
The suit was for injuries sustained in the course of the 
employee™s work.  Examining the contract between the 
company and the landowner
, the Supreme Court of 
Pennsylvania concluded that the company was an inde-
pendent contractor because it was not subject to control 
by the landowner in the manner of performing the work.  
Because, pursuant to the co
ntract, the independent con-
tractor, not the landowner, had possession and control 

ﬁof the necessary area occupi
ed by the work contem-
plated under the contract,ﬂ 
the court held that the land 
owner was not liable for the injuries sustained by the 
employee of the independent contractor.  410 Pa. at 151; 
189 A.2d at 277. 
Thus, Hader 
addresses the issue of the tort liability of 
a landowner to an employee of an independent contrac-
tor.  The issue raised by paragraph 9 of the complaint, 
however, is one of state property law, not state tort law, 
specifically whether a contract
or has a right to exclude 
individuals from the owner™s property.  
Hader
 does not 
even mention th
at issue.  Hader
, therefore, does not 
mandate dismissal of paragraph 9 of the complaint.    
Furthermore, even assuming arguendo that our dissent-
ing colleague is correct that, as a matter of Pennsylvania 
law, if a subcontractor has ﬁpossession and control for 
tort purposes,ﬂ it likewise has ﬁpossession and control for 
trespass purposes,ﬂ the Respondent would still not be 
entitled to dismissal of paragraph 9 of the complaint.  
Contrary to our dissenting colleague™s assumption, 
Ha-
der did not establish a per se rule that a subcontractor is 
always in possession and control of the work area.  

Rather, 
Hader 
makes clear that such possession and con-
trol is a factual issue that must be determined in each 
case by examining the contractual relationship among the 
parties.  See 
Hader
, 410 Pa. at 146Œ152; 189 A.2d at 
275Œ277.  If the landowner retained control, then the 

general rule of 
Hader
 would not apply, and the land-
owner would remain liable for tort purposes.  See 
Hader
, 410 Pa. at 151Œ152; 189 A.2d at 277 (distinguishing 
Cooper v.
 Heintz Mfg. Co
., 385 Pa. 296, 122 A.2d 699 
(1956)).
4  In this case, unlike 
Hader
, there is no evidence in this 
record of the nature of the relationship among the prop-

erty owner, the general contractor, and the Respondent.  
Although it is the Respondent™s burden to establish that it 
had an interest which entitled it to exclude individuals 
from the property, the Respondent has failed to supply us 
with copies of any of the relevant contracts.  Without this 
evidence, there is no basis on which to conclude that the 
Respondent was ﬁin possession of the necessary area 
occupied by the work contem
plated under the contractﬂ 
within the meaning of 
Hader
.  Therefore, in
 the words of 
our dissenting colleague, the Respondent has not even 
shown that it has ﬁpossession
 and control for tort pur-
poses,ﬂ a fortiori, it has not shown that it has ﬁpossession 

and control for trespass purposes.ﬂ  
Finally, even if we were to assume (1) that the Re-
spondent has shown ﬁpossession and control for tort pur-

posesﬂ of its portion of the jobsite, and (2) that such a 

showing is sufficient under Pe
nnsylvania law to establish 
ﬁpossession and control for trespass purposes,ﬂ there is 
still a factual disagreement be
tween the parties concern-

ing whether the Respondent sought to exclude the union 
representatives from jobsite
 areas over which the Re-
spondent lacked possession a
nd control.  Indeed, even 
our dissenting colleague concedes that the General 
Counsel has raised an issue for hearing in this respect.   
Accordingly, for all these reasons, we find that the Re-
spondent™s denials of complaint paragraphs 7, 8, and 9 
raise genuine issues of material fact, and that the Re-
spondent has not shown that it is entitled to dismissal of 
any of the complaint allegations as a matter of law.  
ORDER IT IS ORDERED that the Respondent™s motion to dismiss 
the consolidated complaint is
 denied, and the proceeding 
is remanded to the Regional Director for further appro-
priate action. 
 MEMBER HURTGEN
, dissenting in part. 
I would grant the Respondent™s motion to dismiss with 
respect to paragraphs 9 and 10 of the complaint. 
Those paragraphs allege that the Respondent violated 
Section 8(a)(1) of the Act by 
threatening the arrest of 
union organizers ﬁfor entering property the Respondent 
does not control.ﬂ 
The Respondent denies, and claims that it 
does control 
the property.  With such control, it clearly has the power 
to oust the union organizers.
 1                                                           
 4 Similarly, in two subsequent cas
es, Pennsylvania courts did not ap-
ply 
Hader in a per se manner, but, rather, addressed the question of 
whether, under the relevant contracts,
 the landowner retained control of 
the work and premises.  
Emery v. McCollum
, 725 A.2d 807 (1999); 
Brletich v. U.S. Steel Corp
., 445 Pa. 525, 285 A.2d 133 (1971). 
1 Lechmere v. NLRB, 
502 U.S. 527 (1992). 
 R & R PLASTER & DRYWALL CO. 89The General Counsel, of course, does not quarrel with 
Lechmere.  Instead, he says, as alleged in his complaint, 
that the Respondent 
ﬁdoes not controlﬂ the property from 
which it ousted the union organizers.  Significantly, 
however, the General Counsel does not assert facts con-
trary to those relied on by the Respondent.  Instead, the 
General Counsel quarrels with 
the case law
 relied on by 
the Respondent.  In essence, the General Counsel argues 
that the case law is distinguishable. 
In these circumstances, I think that we are presented 
with an issue of law.  That is, we must take the facts as-

serted by the Respondent (and not controverted by the 
General Counsel), and determine whether they fit within 
the case law cited by the Respondent.  If they do, i.e., if 
the General Counsel cannot distinguish the case law, 
then the Respondent is entitled to dismissal. 
I now turn to the case law.  It teaches that, under Penn-
sylvania law, the subcontractor
 (rather than the owner of 
the property) is in possession and control of the area in 
which it performs work.
2  The Respondent is such a sub-
contractor. 
The General Counsel, in seeking to distinguish that 
case law, notes that it involves a suit by an injured em-

ployee of the subcontractor against the owner of the 
property.  The case holds that the subcontractor, not the 
owner, is responsible.  The subcontractor™s ﬁresponsibil-
ity replaces that of the owner.ﬂ  Concededly, that case 
involves tort liability.  However, the General Counsel 
does not demonstrate why the elements of possession and 
control for tort purposes would be different from posses-
sion and control for trespass purposes.  In the absence of 
Pennsylvania law suggesting a difference, I would con-
clude that the subcontractor has possession and control 
for trespass purposes. 
My colleagues argue that 
the Respondent has the bur-
den of proof on the issue of control.  They rely on 
Indio 
Grocery 
for the proposition that the Respondent has the 
burden of showing that it was entitled to exclude the un-
                                                          
 2 Hader v. Coplay Cement Mfg. Co.,
 410 Pa. 139, 151; 189 A.2d 271 
(Sup. Ct. of Pa.). 
ion representatives from the property.  That is, they say 
that the Respondent must show that it had control of the 
property, rather than having the General Counsel show 

that the Respondent had no such control.  That proposi-
tion may be true as a general matter, but it has no appli-
cation to this case.  In this case, as noted above, the Gen-
eral Counsel undertook that burden.  Whether he had to 
do so is beside the point.  The fact is that he undertook 
that burden.  His complaint alleged that the Respondent 
ﬁdoes not controlﬂ the property.  I think it elementary, 
certainly not ﬁnovel,ﬂ that th
e prosecutor must prove the 
allegations of his complaint.  The issue is whether he has 

met that burden.  On the face of the pleadings, he has not 
done so.  He has made a bare allegation of absence of 
control; the Respondent has replied that, under state case 
law, there is a presence of control; and the General 
Counsel has not averred facts to distinguish that case 
law. My colleagues also assert th
at ﬁthe general rule of 
Hader
ﬂ does not apply because the contractual instru-
ments in the instant case 
may
 vest control in the Respon-
dent.  However, the General Counsel, who bears the bur-

den of proof, does not even make this claim, and conse-
quently he does not set forth these instruments in his 
brief.  Accordingly, we are 
left with state law, which 
teaches that the subcontractor 
has control of the property.  
And, as my colleagues concede, it is state law to which 
the Board looks in deciding these issues. 
Finally, the General Counsel suggests that the Respon-
dent sought to oust the union organizer from jobsite areas 
where the Respondent was not in
 possession and control.  
I do not read the Respondent™s letter to the Union as say-

ing this.  However, to eliminate any ambiguity, I would 
dismiss the complaint only insofar as it involves the Re-
spondent™s ouster of union agents from its portion of the 
jobsite, i.e., ﬁthe necessary area occupied by the work.ﬂ  
If the General Counsel can show that the Respondent 
sought to oust union agents from other portions, he may 
do so at trial. 
 